25 Mich. App. 92 (1970)
181 N.W.2d 78
PEOPLE
v.
PITTS
Docket No. 1,277.
Michigan Court of Appeals.
Decided June 29, 1970.
*93 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Angelo A. Pentolino, Assistant Prosecuting Attorney, for the people.
James A. Sullivan, for defendant on appeal.
Before: V.J. BRENNAN, P.J., and LEVIN and BORRADAILE,[*] JJ.
PER CURIAM.
Defendant was convicted by a jury of breaking and entering a motor vehicle with intent to commit larceny therein. MCLA § 750.356a [Stat Ann 1954 Rev § 28.588(1)]. On appeal, defendant contends that the complaint was insufficient because the complaining witness did not have personal knowledge of defendant's participation in the crime. Contrary to defendant's claim, however, it is well established that such personal knowledge is not required for a valid felony complaint. A felony complaint which, upon its face, purports to be made upon the knowledge of the affiant is sufficient. People v. Mosley (1953), 338 Mich 559; People v. Davis (1955), 343 Mich 348; People v. Roney (1967), 7 Mich App 678; People v. Arntson (1968), 10 Mich App 718; People v. Bradford (1968), 13 Mich App 150.
*94 At trial, several police officers testified that when they arrested defendant at the scene, he admitted breaking into the vehicle. Defendant contends that admission of the officers' testimony was error in the absence of a Walker hearing to determine the voluntariness of defendant's statement. We find no error. "The court is not required to hold a Walker type hearing on its own motion." People v. Shipp (1970), 21 Mich App 415, 420. No objection was made at any time to the introduction of the officers' testimony. Defense counsel never requested a Walker hearing. No steps were taken to suppress the statements; no proof was offered that the statements were involuntary. Since the defense made no claim of inadmissibility at trial, we need not review the issue for the first time on appeal. People v. Farmer (1968), 380 Mich 198; People v. Childers (1969), 20 Mich App 639. Moreover, contrary to defendant's contention, nothing in the record establishes the applicability of Escobedo v. Illinois (1964), 378 US 478 (84 S Ct 1758, 12 L Ed 2d 977). Defendant neither requested nor was he denied an opportunity to see a lawyer. People v. Doverspike (1969), 382 Mich 1.
Likewise, Miranda v. Arizona (1966), 384 US 436 (86 S Ct 1602, 16 L Ed 2d 694, 10 ALR3d 974), has no application to this case since defendant was tried before June 13, 1966, the effective date of the Miranda decision. See Johnson v. New Jersey (1966), 384 US 719 (86 S Ct 1772, 16 L Ed 2d 882); People v. Doverspike, supra.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.